Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 05/25/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810295830.X, filed on 04/03/2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mikhael Mikhalev, Reg. No. 72,500, on July 29, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been rewritten as bellows:
1. (Currently Amended) A method for reporting an identity, applied to a terminal device, comprising:
when determining that the number of bits of a temporary mobile subscriber identity (5G-S-TMSI)  is greater than M, selecting M bits from the bits of the  5G-S-TMSI,  wherein M is a predetermined positive integer; and
transmitting a first message 3 (MSG 3) to a network device, wherein the first MSG 3 carries the M bits,
wherein the bits of the 5G-S-TMSI comprise a first group of bits, a second group of bits, and a third group of bits, the number of the first group of bits is N, the number of the second group of bits is K, the number of the third group of bits is L, N, K, and L are positive integers, and the sum of N, K, and L is greater than M.


Cancelled claim 2;

Claim 3, Line 1, “The method according to  claim 2” has been replaced by ---- the method according to  claim 1 -----;

Claim 7, Line 1, “the method according to  claim 2” has been replaced by --- the method according to  claim 1 -----;

Claim 10, Line 1, “the method according to  claim 2” has been replaced by --- the method according to  claim 1 ---;

Claim 11, Line 1, “the method according to claim 2” has been replaced by --- the method according to claim 1 ---



Claim 12 has been rewritten as bellows:
12. (Currently Amended) A network device, comprising a memory, a processor, and a program that is stored on the memory and executable on the processor, wherein when executing the program, the processor is configured to:
receive a first message 3 (MSG 3) transmitted by a terminal device, wherein the first MSG 3 carries M bits, the M bits are selected from bits of a temporary mobile subscriber identity ( 5G-S-TMSI)  when the terminal device determines that the number of bits of the 5G-S-TMSI  is greater than M, and M is a predetermined positive integer, 
wherein the processor is further configured to:
receive a target preamble transmitted by the terminal device, wherein the target preamble is selected by the terminal device from a target preamble group, the target preamble group is one of a plurality of preamble groups, and different preamble groups in the plurality of preamble groups respectively indicate to a network that the terminal device uses different numbers of bits of 5G-S-TMSI or that the terminal device uses MSGs 3 with different sizes; and
transmit a message 2 (MSG 2) to the terminal device when determining that the number of bits of the  5G-S-TMSI  is greater than M according to the target preamble, wherein the MSG 2 comprises indication information for indicating a first uplink grant resource and a second uplink grant resource, 
wherein the receiving the first message (MSG 3) transmitted by the terminal device comprises: receiving, on the first uplink grant resource, the first MSG 3 transmitted by the terminal device.



Cancelled claim 13;

Claim 14, Line 1, “the network device according to claim 13” has been replaced by – the network device according to claim 12 ---;


Claim 16 has been written as bellows:
16. (Currently Amended) A terminal device, comprising a memory, a processor, and a program that is stored on the memory and executable on the processor, wherein when executing the program, the processor is configured to:
when determining that the number of bits of a temporary mobile subscriber identity (5G-S-TMSI) is greater than M, select M bits from the bits of the 5G-S-TMSI ,  wherein M is a predetermined positive integer; and
transmit a first message 3 (MSG 3) to a network device, wherein the first MSG 3 carries the M bits, 
wherein the bits of the 5G-S-TMSI comprise a first group of bits, a second group of bits, and a third group of bits, the number of the first group of bits is N, the number of the second group of bits is K, the number of the third group of bits is L, N, K, and L are positive integers, and the sum of N, K, and L is greater than M.


Cancelled claim 17;

Claim 18, Line 1, “the terminal device according to claim 17” has been replaced by --- the terminal device according to claim 16 ---;

Claim 19, Line 1, “the terminal device according to claim 17” has been replaced by – the terminal device according to claim 16 ---;





Allowable Subject Matter
Claims 1, 3-11, 12, 14-16, 18-20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the bits of the 5G-S-TMSI comprise a first group of bits, a second group of bits, and a third group of bits, the number of the first group of bits is N, the number of the second group of bits is K, the number of the third group of bits is L, N, K, and L are positive integers, and the sum of N, K, and L is greater than M ” and in combination with other limitations recited as specified in claim 1.

Claim  12  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the processor is further configured to: receive a target preamble transmitted by the terminal device, wherein the target preamble is selected by the terminal device from a target preamble group, the target preamble group is one of a plurality of preamble groups, and different preamble groups in the plurality of preamble groups respectively indicate to a network that the terminal device uses different numbers of bits of  5G-S-TMSI or that the terminal device uses MSGs 3 with different sizes; and
transmit a message 2 (MSG 2) to the terminal device when determining that the number of bits of the 5G-S-TMSI  is greater than M according to the target preamble, wherein the MSG 2 comprises indication information for indicating a first uplink grant resource and a second uplink grant resource,
wherein the receiving the first message (MSG 3) transmitted by the terminal device comprises: receiving, on the first uplink grant resource, the first MSG 3 transmitted by the terminal device” and in combination with other limitations recited as specified in claim 12.


Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the bits of the 5G-S-TMSI comprise a first group of bits, a second group of bits, and a third group of bits, the number of the first group of bits is N, the number of the second group of bits is K, the number of the third group of bits is L, N, K, and L are positive integers, and the sum of N, K, and L is greater than M ” and in combination with other limitations recited as specified in claim 16.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412